UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europes unresolved sovereign debt crisis, Chinas decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozones debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnams fundamental, bottom-up investment approach is well suited to uncovering opportunities in todays volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value June 30, 2012 Class IA: $11.63 Class IB: $11.54 Total return at net asset value Barclays U.S. (as of 6/30/12) Class IA shares* Class IB shares† Aggregate Bond Index 6 months 5.53% 5.36% 2.37% 1 year 6.08 5.82 7.47 5 years 42.65 40.74 38.90 Annualized 7.36 7.07 6.79 10 years 78.80 74.32 72.96 Annualized 5.98 5.71 5.63 Life 420.52 396.72 444.47 Annualized 6.99 6.79 7.19 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 23.5% Aaa 39.6% Aa 1.6% A 10.2% Baa 21.5% Ba 5.3% B 3.3% Caa and below 6.3% Not rated –11.3% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% of net assets because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value ofsecurities. Credit qualities are shown as a percentage of net assets as of 6/30/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Income Fund 1 Report from your fund’s manager How would you characterize the bond markets through the first half of 2012? The year began on a positive note, with better-than-expected economic data reported in the United States and the sovereign debt situation in Europe appearing to head in the right direction. Greece successfully restructured its existing debt, and the likelihood of a wave of defaults throughout peripheral Europe appeared low. The tone in the markets changed dramatically in April and May, as more recent economic data in the United States suggested that the unusually warm winter had inflated earlier reports, and that an economic slowdown was a real possibility. Meanwhile, officials in Italy and Spain requested a capital infusion for their banking systems, suggesting the fiscal conditions in Europe may be bleaker than investors had believed. Against this backdrop, yields on U.S. Treasuries fell to record lows, as investors moved to a “risk-off” position. With demand clearly high for “safe haven” assets like U.S. Treasuries, what is your outlook for the sector? Despite the uncertain macroeconomic environment, we continue to believe that a strategy that relies on rates declining further to drive returns is a risky proposition. With short-term rates anchored at zero, risk-averse investors seeking any return on their investment have been buying longer-dated Treasuries. At the same time, the Federal Reserve [Fed], through two rounds of quantitative easing and a program called “Operation Twist,” which was recently extended for another six months, has been buying large quantities of intermediate- and long-term Treasuries, removing some of the supply from the market and helping to drive rates even lower. Interest rates wouldn’t have to increase much in order for investors to start seeing losses, particularly with Treasuries and certain other high-quality bonds offering so little income to offset any negative price movements. With that being the case, we believe investors need to be very cautious with their allocations to Treasuries at today’s rates. How did the fund’s holdings in so-called “spread sectors” perform? Performance in corporate bonds — both investment grade and high yield — and commercial mortgage-backed securities [CMBS] both posted positive returns. These two sectors tend to key off the strength of the macroeconomic environment in the United States, and the trend for 2012 so far has been one of slow and steady growth. In addition, there are a number of positive technicals in these markets, as well as solid supply and demand characteristics. We find there have been a number of buy-and-hold investors entering these markets in recent months who are taking a longer-term view of the asset class, and that has been a positive influence. Performance in the mortgage space, both on the agency and nonagency side, also was positive during the period. One reason, we believe, was investor appetite for attractive yields. Non-agency mortgages, of course, carry no government guarantee, and as a result tend to offer higher yields than a number of other sectors of the bond market — these days, non-agency RMBS yields have generally been in the high single digits. And with the yield on the 10-year Treasury now well below 2%, we believe this has been an attractive segment of the market for many investors and money managers. On the agency-backed side, security selection was favorable, as we maintained a bias toward mortgages with lower coupons, or interest rates. Homeowners paying mortgage rates that are closer to the prevailing market rates, of course, are less inclined to refinance, and those securities outperformed higher coupon mortgages during the quarter. The fund continues to hold a significant allocation to interest-only collateralized mortgage obligations, or “IOs,” although we’ve reduced our exposure in recent months. As the name suggests, these securities are derived from the interest payments on pools of residential mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the more money a bondholder will make from interest payments on that loan. Over the past several quarters, with home prices still under pressure and refinancing difficult for many homeowners to obtain, IO securities have performed quite well. But in April and May, spreads widened as investors worried that with mortgage rates dropping to all-time lows, refinancing activity mightincrease. What is your outlook for the rest of 2012? As has been the case for some time, we continue to believe the opportunities in non-government sectors remain the most attractive areas of the bond markets. But given the extreme uncertainty in the markets today, we’re taking a conservative view looking ahead in 2012. The most pressing questions, for us and for investors broadly, are: Will the situation in Europe deteriorate, and can the economy in the United States find its footing? Despite the uncertainty, we believe that many areas of the bond markets have already priced in rather bleak economic conditions, so slow and steady growth — particularly in the United States — may be enough to help risk assets rally. In terms of positioning, we continue to prefer both credit risk, gained through exposure to corporate bonds and non-agency mortgage-backed securities, and prepayment risk, which is associated with certain types of collateralized mortgage obligations, over interest-rate risk. While the potential for short-term price volatility remains elevated, we believe that our actively managed, risk-conscious approach remains a prudent strategy for investing in today’s bond markets. 2 Putnam VT Inc ome Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds, and credit risk is generally greater for below-investment-grade bonds (a significant portion of the fund’s investments). Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Daniel S. Choquette, CFA; Brett S. Kozlowski, CFA; Kevin F. Murphy; and Raman Srivastava, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may depreciate in value, lose money, amplify traditional fixed-income risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives carry “counterparty risk,” the risk that the other party is unable or unwilling to pay. Putnam monitors counterparty risk and, for some types of derivatives, seeks to mitigate it by entering into collateral agreements with counterparties which require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.12 $4.39 $3.07 $4.32 Ending value (after expenses) $1,055.30 $1,053.60 $1,021.83 $1,020.59 Annualized expense ratio 0.61% 0.86% 0.61% 0.86% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Inc ome Fund The fund’s portfolio 6/30/12 (Unaudited) CORPORATE BONDS AND NOTES (32.7%)* Principal amount Value Banking (6.3%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) $200,000 $203,630 ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 580,000 512,575 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 354,903 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.541s, 2017 570,000 539,760 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 265,000 269,638 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 650,588 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 240,000 262,468 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 461,216 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,225,000 1,445,194 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 707,310 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 521,830 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 854,803 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 85,500 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 202,000 168,670 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 475,000 478,563 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 75,000 75,094 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 625,000 697,859 Citigroup, Inc. sr. unsec. sub. FRN 0.738s, 2016 812,000 699,052 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 321,917 Citigroup, Inc. unsec. sub. notes 5 1/2s, 2017 145,000 151,516 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 82,397 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,265 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 830,000 688,900 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 356,544 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 585,000 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 599,093 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,220,375 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,115,029 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 360,000 358,311 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 453,447 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 337,000 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,000 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Banking cont. Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) $170,000 $192,658 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 832,284 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 998,074 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 391,590 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 139,867 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 98,000 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 175,000 220,150 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 515,000 537,145 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 159,954 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 738,584 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.219s, 2049 (France) 355,000 180,163 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 774,716 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.468s, 2037 1,525,000 1,109,800 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,083,653 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 884,923 Wells Fargo Bank NA unsec. sub. notes FRN 0.676s, 2016 400,000 381,412 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 645,000 632,545 Basic materials (1.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 155,000 197,240 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 449,685 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 422,234 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 294,938 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 455,000 539,744 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 410,000 451,088 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 392,466 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 275,381 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 118,398 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 90,953 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 90,935 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 127,641 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 409,962 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 619,983 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 200,000 219,500 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 140,454 Putnam VT Income Fund 5 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Basic materials cont. PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 $170,000 $211,531 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 431,405 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 32,000 32,966 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 33,000 33,897 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 298,642 Sealed Air Corp. sr. notes 7 7/8s, 2017 80,000 86,400 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 221,988 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 37,000 44,493 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 123,904 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 274,619 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 96,158 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 230,000 226,913 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 340,703 Capital goods (0.5%) BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 317,750 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 584,722 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 279,836 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 103,157 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 117,921 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 243,001 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 155,000 170,253 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 99,547 Communication services (2.9%) American Tower Corp. sr. unsec. notes 7s, 2017 R 505,000 586,798 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 231,710 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 635,251 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 410,000 535,081 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 450,000 442,334 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 183,485 Comcast Cable Communications, LLC company guaranty sr. unsec. unsub. notes 8 7/8s, 2017 90,000 116,282 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 263,305 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 46,812 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 346,967 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 145,199 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 689,430 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 79,520 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 $275,000 $291,500 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 56,000 61,600 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 397,048 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 292,758 Qwest Corp. notes 6 3/4s, 2021 723,000 815,318 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 364,349 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,028,033 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 748,150 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 75,563 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 404,919 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 131,431 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 740,332 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 48,823 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 152,347 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 330,073 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 45,000 61,723 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 53,172 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 532,219 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 262,316 Consumer cyclicals (2.7%) ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 260,000 254,649 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 365,000 363,206 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 406,837 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 228,638 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 520,000 668,222 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 396,550 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 305,893 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 544,925 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 95,000 102,600 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 282,881 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 571,088 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 269,132 6 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Credit Co., LLC 144A sr. unsec. notes 4.207s, 2016 $350,000 $363,432 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 219,230 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 370,692 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 710,985 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 301,125 Limited Brands, Inc. sr. notes 5 5/8s, 2022 125,000 128,750 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 73,251 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 110,264 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 160,875 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 135,000 148,954 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 503,942 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 281,256 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 70,094 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 324,945 QVC, Inc. 144A sr. notes 7 1/8s, 2017 220,000 233,705 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 237,047 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 600,685 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 44,514 Time Warner, Inc. debs. 9.15s, 2023 325,000 451,685 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 427,771 Whirlpool Corp. sr. unsec. unsub notes 4.7s, 2022 180,000 181,983 Consumer finance (0.4%) American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,065,282 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 265,850 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 108,000 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 140,000 193,728 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 798,840 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 629,587 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 520,459 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 503,075 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 225,160 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 762,571 947,204 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 887,165 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 20,000 16,801 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer staples cont. Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) $245,000 $237,041 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 450,000 476,219 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 102,609 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 550,000 582,107 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 528,314 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 239,099 McDonald’s Corp. sr. unsec. notes Ser. MTN, 6.3s, 2038 220,000 307,245 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 482,018 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 188,886 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 221,371 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 235,000 268,781 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 625,916 Energy (1.9%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 711,298 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 692,479 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 208,280 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 191,090 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 341,592 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 185,977 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 239,883 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 189,203 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 90,000 90,708 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 287,000 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 390,664 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 252,192 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 889,161 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 275,521 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 200,000 229,830 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 183,377 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 538,750 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 237,687 Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy cont. Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) $430,000 $508,830 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 210,000 273,681 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 107,073 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 132,801 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 185,000 200,995 Financial (1.1%) Associates Corp. of North America sr. unsec. notes 6.95s, 2018 80,000 90,201 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 534,432 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 293,000 298,860 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 195,000 195,488 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 382,956 GATX Financial Corp. notes 5.8s, 2016 235,000 251,946 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 581,244 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 103,459 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.667s, 2016 100,000 95,857 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 425,000 526,228 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 702,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 367,938 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 213,640 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 987,762 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 207,479 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 470,480 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 93,825 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 288,426 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 107,663 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 175,821 WellPoint, Inc. notes 7s, 2019 405,000 503,989 Insurance (3.9%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 557,633 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 370,494 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 375,000 406,875 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 677,595 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,230,490 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Insurance cont. AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) $140,000 $117,600 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 280,197 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 393,846 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 1,001,524 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 420,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 340,979 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 195,800 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 882,656 Loews Corp. notes 5 1/4s, 2016 210,000 232,514 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,081,819 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,665,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 83,323 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 138,411 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 274,272 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 236,580 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 534,875 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,757,600 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 135,000 137,138 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 201,379 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 181,123 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 307,731 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 781,214 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 410,000 446,818 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 275,628 Investment banking/Brokerage (0.9%) Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 45,619 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 249,338 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 445,415 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.467s, 2047 2,137,000 1,447,565 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 546,458 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 456,815 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 437,598 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Real estate (1.2%) Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R $965,000 $1,045,771 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 209,681 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 22,781 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 235,000 239,232 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 439,949 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 370,088 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 195,000 200,154 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 125,000 125,208 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 R 185,000 187,593 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 276,219 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 465,000 490,393 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,107,567 Technology (0.6%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 167,788 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 104,750 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 282,888 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 76,475 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 850,000 1,015,258 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 418,702 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 191,976 Transportation (0.6%) American Airlines 2011-2 Class A Pass-Through Trust pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 101,900 108,014 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 190,229 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 166,914 177,346 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 97,328 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 112,411 121,684 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 248,865 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 505,433 507,960 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 289,299 329,078 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 318,078 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 225,979 235,866 Utilities and power (4.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 154,626 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 292,138 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 113,503 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 439,251 Beaver Valley Funding Corp. sr. bonds 9s, 2017 197,000 203,777 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Utilities and power cont. Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 $680,000 $764,593 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 878,748 925,981 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 752,469 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.417s, 2013 375,000 375,004 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 248,905 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 218,488 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 120,000 129,600 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.761s, 2066 1,750,000 1,568,880 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 89,648 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 229,745 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 548,049 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 491,687 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 268,525 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 415,000 491,495 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 267,474 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 304,260 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 155,398 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 328,585 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 160,260 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 517,093 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 162,441 Kansas Gas and Electric Co. bonds 5.647s, 2021 197,875 216,438 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 595,000 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 613,111 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 243,548 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 230,328 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 204,378 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 329,795 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 275,648 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 511,419 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,018,152 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 613,050 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 59,682 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 411,625 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Utilities and power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 $105,000 $126,638 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 415,000 567,523 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 942,223 Union Electric Co. sr. bonds 6.7s, 2019 260,000 326,900 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 463,468 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 40,000 41,882 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 847,600 Total corporate bonds and notes (cost $117,526,254) MORTGAGE-BACKED SECURITIES (29.0%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $877,149 $907,418 Ser. 06-6, Class A2, 5.309s, 2045 1,138,872 1,163,749 Ser. 07-1, Class XW, IO, 0.466s, 2049 5,771,090 55,062 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.039s, 2042 9,222,607 113,032 Ser. 04-5, Class XC, IO, 0.878s, 2041 16,566,493 245,151 Ser. 02-PB2, Class XC, IO, 0.692s, 2035 1,923,379 1,418 Ser. 07-5, Class XW, IO, 0.58s, 2051 12,680,525 184,299 Ser. 05-1, Class XW, IO, 0.074s, 2042 116,808,246 63,660 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PWR3, Class D, 4.889s, 2041 F 586,000 573,159 Ser. 04-PR3I, Class X1, IO, 1.156s, 2041 2,120,170 31,141 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 F 8,751,067 148,767 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 570,000 584,757 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.571s, 2049 20,449,825 292,228 Ser. 07-CD4, Class XC, IO, 0.199s, 2049 59,304,989 462,579 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 183,483 186,448 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.198s, 2046 28,610,249 423,322 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.966s, 2039 1,578,713 1,586,755 Ser. 06-C5, Class AX, IO, 0.214s, 2039 13,075,793 181,754 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.258s, 2049 F 46,133,156 276,771 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 512,000 517,120 Ser. 05-C5, Class AJ, 5.1s, 2038 F 266,000 265,940 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 454,988 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 785,923 837,794 Ser. 02-CP3, Class AX, IO, 1.168s, 2035 2,326,034 4,729 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.446s, 2031 970,000 1,005,845 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 607,095 988,648 IFB Ser. 2976, Class LC, 23.534s, 2035 92,228 147,564 IFB Ser. 2979, Class AS, 23.387s, 2034 101,458 138,301 IFB Ser. 3072, Class SM, 22.91s, 2035 485,683 759,269 IFB Ser. 3065, Class DC, 19.135s, 2035 591,515 927,200 IFB Ser. 2990, Class LB, 16.328s, 2034 587,057 817,906 MORTGAGE-BACKED SECURITIES (29.0%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3835, Class SN, 15.521s, 2041 $2,831,353 $4,030,091 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,089,476 371,676 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 2,625,251 301,904 IFB Ser. 3907, Class KS, IO, 6.308s, 2040 2,042,039 349,223 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 4,659,829 652,889 IFB Ser. 3852, Class NT, 5.758s, 2041 1,099,287 1,180,250 IFB Ser. 3752, Class PS, IO, 5.758s, 2040 2,735,631 451,406 Ser. 3632, Class CI, IO, 5s, 2038 218,284 15,585 Ser. 3626, Class DI, IO, 5s, 2037 139,293 5,724 Ser. 4018, Class DI, IO, 4 1/2s, 2041 2,555,323 340,318 Ser. 3747, Class HI, IO, 4 1/2s, 2037 621,738 66,025 Ser. 3707, Class PI, IO, 4 1/2s, 2025 3,096,372 246,936 Ser. 3768, Class MI, IO, 4s, 2035 20,716,059 1,652,585 Ser. 3738, Class MI, IO, 4s, 2034 10,623,218 739,715 Ser. 3736, Class QI, IO, 4s, 2034 3,768,048 174,837 Ser. 3751, Class MI, IO, 4s, 2034 3,822,149 143,789 Ser. T-56, Class A, IO, 0.524s, 2043 5,680,377 96,300 Ser. T-56, Class 3, IO, 0.478s, 2043 2,876,405 37,753 Ser. T-56, Class 1, IO, 0.296s, 2043 7,006,816 52,551 Ser. T-56, Class 2, IO, 0.127s, 2043 15,916,052 49,738 Ser. 3369, Class BO, PO, zero %, 2037 33,825 31,346 Ser. 3391, PO, zero %, 2037 99,837 89,554 Ser. 3300, PO, zero %, 2037 361,084 335,723 Ser. 3175, Class MO, PO, zero %, 2036 53,478 49,527 Ser. 3210, PO, zero %, 2036 85,471 80,248 FRB Ser. 3326, Class YF, zero %, 2037 8,749 8,661 FRB Ser. 3117, Class AF, zero %, 2036 21,753 17,082 FRB Ser. 3326, Class WF, zero %, 2035 58,413 53,740 FRB Ser. 3036, Class AS, zero %, 2035 30,334 25,317 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.429s, 2036 718,402 1,292,131 IFB Ser. 06-8, Class HP, 23.667s, 2036 544,621 920,747 IFB Ser. 05-45, Class DA, 23.521s, 2035 1,034,020 1,694,177 IFB Ser. 07-53, Class SP, 23.301s, 2037 418,382 664,795 IFB Ser. 05-122, Class SE, 22.242s, 2035 896,978 1,345,468 IFB Ser. 05-75, Class GS, 19.514s, 2035 612,892 892,015 IFB Ser. 05-106, Class JC, 19.364s, 2035 371,583 599,530 IFB Ser. 05-83, Class QP, 16.756s, 2034 129,292 177,130 IFB Ser. 11-4, Class CS, 12.41s, 2040 710,013 816,515 IFB Ser. 12-4, Class SN, IO, 6.355s, 2040 1,621,757 306,107 IFB Ser. 12-3, Class CS, IO, 6.305s, 2040 2,505,046 470,072 IFB Ser. 11-67, Class BS, IO, 6.255s, 2041 5,269,270 902,204 IFB Ser. 11-27, Class AS, IO, 6.235s, 2041 4,552,400 648,990 IFB Ser. 12-30, Class HS, IO, 6.205s, 2042 7,560,976 1,475,146 IFB Ser. 12-4, Class SY, IO, 5.705s, 2042 1,384,949 243,225 Ser. 03-W10, Class 1, IO, 1.426s, 2043 4,188,985 193,904 Ser. 07-64, Class LO, PO, zero %, 2037 160,542 148,691 Ser. 372, Class 1, PO, zero %, 2036 210,826 204,731 FRB Ser. 06-104, Class EK, zero %, 2036 1,861 1,848 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 435,014 435,014 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.513s, 2033 1,122,212 76 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.149s, 2049 61,814,892 368,046 Ser. 05-C3, Class XC, IO, 0.113s, 2045 121,559,156 617,843 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.341s, 2029 1,812,607 56,109 Ser. 05-C1, Class X1, IO, 0.299s, 2043 22,247,777 286,774 10 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (29.0%)* cont. Principal amount Value GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 $1,134 $1,017 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.49s, 2041 4,292,849 6,709,681 IFB Ser. 10-158, Class SD, 14.269s, 2040 855,000 1,261,031 IFB Ser. 11-70, Class WS, 9.213s, 2040 3,648,000 4,346,701 IFB Ser. 11-56, Class MS, 6.827s, 2041 187,588 209,171 IFB Ser. 11-37, Class SB, IO, 6.456s, 2038 762,776 102,975 IFB Ser. 11-61, Class CS, IO, 6.436s, 2035 6,123,646 887,929 IFB Ser. 11-37, Class SD, IO, 6.406s, 2038 981,284 131,247 IFB Ser. 10-163, Class SI, IO, 6.387s, 2037 1,714,103 276,399 IFB Ser. 10-42, Class SP, IO, 6.306s, 2039 1,487,303 216,983 IFB Ser. 11-70, Class SM, IO, 5.647s, 2041 1,760,000 502,181 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 3,996,429 461,747 Ser. 12-8, Class PI, IO, 4s, 2041 3,917,872 648,408 Ser. 11-70, PO, zero %, 2041 15,251,637 12,308,376 Ser. 10-151, Class KO, PO, zero %, 2037 657,775 603,909 Ser. 06-36, Class OD, PO, zero %, 2036 15,808 14,724 Greenpoint Mortgage Funding Trust FRB Ser. 05-AR2, Class A1, 0.475s, 2045 1,261,261 734,685 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 489,927 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 204,705 206,752 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 296,764 299,736 FRB Ser. 03-C1, Class J, 5.309s, 2040 777,000 780,497 Ser. 06-GG6, Class XC, IO, 0.151s, 2038 51,711,472 94,891 Harborview Mortgage Loan Trust FRB Ser. 2005-2, Class 2A1A, 0.463s, 2035 1,878,811 1,211,833 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.179s, 2051 691,000 734,028 FRB Ser. 04-CB9, Class B, 5.852s, 2041 1,222,000 1,195,248 FRB Ser. 02-C2, Class E, 5.362s, 2034 448,000 447,861 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 29,210,045 530,484 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 20,988,401 223,212 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 487,000 493,769 Ser. 05-CB12, Class X1, IO, 0.144s, 2037 15,012,434 143,399 Ser. 06-LDP6, Class X1, IO, 0.092s, 2043 43,612,988 146,496 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 318,079 Ser. 99-C1, Class G, 6.41s, 2031 554,198 551,427 Ser. 98-C4, Class G, 5.6s, 2035 243,327 249,776 Ser. 98-C4, Class H, 5.6s, 2035 441,000 477,113 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 F 476,000 510,891 Ser. 05-C7, Class AJ, 5.323s, 2040 626,000 635,953 Ser. 06-C7, Class A2, 5.3s, 2038 732,981 732,981 Ser. 03-C5, Class F, 4.843s, 2037 F 750,000 720,082 Ser. 07-C2, Class XW, IO, 0.712s, 2040 3,848,793 77,638 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.842s, 2038 19,828,210 463,128 Ser. 05-C2, Class XCL, IO, 0.503s, 2040 71,315,553 544,780 Ser. 06-C7, Class XCL, IO, 0.332s, 2038 37,129,589 520,817 Ser. 07-C2, Class XCL, IO, 0.225s, 2040 83,389,691 1,186,135 Ser. 05-C7, Class XCL, IO, 0.151s, 2040 49,361,955 301,602 MORTGAGE-BACKED SECURITIES (29.0%)* cont. Principal amount Value Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.041s, 2050 $166,000 $171,307 Ser. 05-MCP1, Class XC, IO, 0.248s, 2043 21,135,034 236,839 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.05s, 2039 7,023,822 99,549 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-3, Class AM, 5.456s, 2046 360,000 370,115 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.224s, 2049 67,932,979 883,129 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.991s, 2037 870,418 65,281 Ser. 06-C4, Class X, IO, 6.301s, 2045 2,782,788 208,709 Ser. 05-C3, Class X, IO, 6.088s, 2044 995,452 74,659 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.781s, 2049 575,827 585,904 Ser. 07-IQ14, Class A2, 5.61s, 2049 707,418 731,953 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.245s, 2041 656,000 659,539 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 614,000 614,436 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.853s, 2043 536,000 552,080 Mortgageit Trust Ser. 2005-2, Class 1A2, 0.575s, 2035 2,400,348 1,764,255 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 310,710 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A2, 0.585s, 2035 1,194,605 913,873 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 1/2s, 2047 36,692,082 785,211 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.005s, 2045 14,211,834 2,558,130 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.62s, 2039 F 850,000 870,992 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 307,438 318,402 Ser. 06-C29, IO, 0.55s, 2048 32,080,606 506,874 Ser. 07-C34, IO, 0.544s, 2046 9,219,812 141,985 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.091s, 2045 12,506,844 34,894 Ser. 06-C23, Class XC, IO, 0.081s, 2045 33,748,412 155,580 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 73,000 62,055 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.755s, 2045 1,062,987 616,533 FRB Ser. 05-AR19, Class A1C3, 0.745s, 2045 2,954,935 1,713,862 FRB Ser. 05-AR11, Class A1B2, 0.695s, 2045 808,522 602,349 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 4,382,211 3,308,569 FRB Ser. 05-AR8, Class 2AB2, 0.665s, 2045 3,525,662 2,697,131 FRB Ser. 2005-AR17, Class A1B2, 0.655s, 2045 2,846,746 1,921,554 FRB Ser. 05-AR11, Class A1B3, 0.645s, 2045 3,053,160 2,228,806 FRB Ser. 05-AR2, Class 2A23, 5/8s, 2045 2,180,954 1,766,572 Total mortgage-backed securities (cost $97,168,923) Putnam VT Income Fund 11 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.7%)* Principal amount Value U.S. Government Agency Mortgage Obligations (25.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2042 $14,000,000 $14,683,593 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 211,179 228,164 4s, TBA, July 1, 2042 16,000,000 17,028,750 3 1/2s, TBA, July 1, 2042 53,000,000 55,699,666 3s, TBA, July 1, 2042 12,000,000 12,304,687 Total U.S. government and agency mortgage obligations (cost $99,480,057) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 ## $128,000 $140,690 Total U.S. treasury obligations (cost $120,835) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 $11,111,000 $1,233,321 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 11,111,000 416,663 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 22,209,000 3,382,209 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 22,209,000 588,983 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 437,628 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 434,294 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 63,430 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 59,144 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 11,052,000 1,993,560 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 $11,052,000 $235,629 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 8,685,506 1,621,176 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 8,685,506 177,558 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 9,452,000 71,268 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,173,000 485,654 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,173,000 39,769 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,173,000 504,933 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,173,000 37,557 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 412,648 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 410,869 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 33,863 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 31,230 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 5,339,000 780,615 12 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 $5,339,000 $117,992 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,187,600 3,353,474 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,187,600 321,566 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,187,600 3,500,476 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,187,600 303,191 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,760,000 33,158 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,760,000 32,014 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 36,275 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 6,530 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,196,000 110,261 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,196,000 94,472 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 $4,619,000 $155,568 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 122,018 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 32,594 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,760,000 30,254 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.50 178,375,000 922,199 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,760,000 28,424 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 35,035 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 5,128 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,196,000 106,638 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,196,000 90,651 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,619,000 146,330 Putnam VT Income Fund 13 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 $1,760,000 $26,541 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,196,000 102,246 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,196,000 86,435 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 33,572 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 3,650 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 4,575,000 168,818 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,619,000 134,598 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 0.60% versus the three month USD-LIBOR-BBA maturing September 2014. Sep-12/0.60 368,685,000 317,069 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 32,440 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 2,441 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,619,000 124,713 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $1,296,000 $103,499 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,296,000 14,088 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 4,575,000 158,981 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 12,307,000 222,141 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 31,070 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 1,101 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 1,931,628 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 598 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,619,000 112,519 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 4,575,000 148,916 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 967,727 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD- LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 7 14 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 $5,531,889 $884,660 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 802,069 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 6 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,531,889 6 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 352,005 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 2 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 895,945 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,637,000 58,899 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 6 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 1,262,332 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 8 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 872,848 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 6 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $1,760,000 $3,749 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 3,749 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 3,749 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 3,749 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 3,749 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 30,176 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 46 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 232,654 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 232,654 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 7,935,000 240,669 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 1,708,000 42,222 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 4,575,000 141,642 Total purchased options outstanding (cost $27,705,559) Putnam VT Income Fund 15 ASSET-BACKED SECURITIES (3.7%)* Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.545s, 2035 $3,720,573 $3,199,693 FRB Ser. 07-11, Class 2A2, 0.365s, 2047 2,272,085 2,131,670 FRB Ser. 07-1, Class 2A2, 0.345s, 2037 1,821,000 1,679,873 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 160,713 67,499 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.675s, 2035 3,533,000 2,791,070 FRB Ser. 05-9, Class 2A3, 0.615s, 2035 1,400,000 1,036,000 FRB Ser. 05-6, Class A3, 0.615s, 2035 4,711,000 3,429,620 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 799,453 79,945 Total asset-backed securities (cost $14,046,527) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $437,584 IL State G.O. Bonds 4.421s, 1/1/15 165,000 173,869 4.071s, 1/1/14 490,000 506,386 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 381,282 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 306,398 Total municipal bonds and notes (cost $1,547,415) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.2%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $220,000 $211,255 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 400,000 425,430 Total foreign government and agency bonds and notes (cost $628,080) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 $62,450 $55,191 National Bedding Company, LLC bank term loan FRN Ser. B, 4 3/8s, 2013 44,052 44,052 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.948s, 2016 41,772 41,302 SunGard Data Systems, Inc. bank term loan FRN Ser. C, 3.989s, 2017 2,016 1,995 Total senior loans (cost $144,737) COMMON STOCKS (—%)* Shares Value HealthSouth Corp. † 320 $7,443 Total common stocks (cost $6,547) SHORT-TERM INVESTMENTS (33.9%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.055% to 0.111%, July 26, 2012 # $41,016,000 $41,013,352 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 # ## 9,767,000 9,760,661 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 ## 20,172,000 20,163,427 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 ## 9,210,000 9,207,099 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, September 10, 2012 2,000,000 1,999,231 SHORT-TERM INVESTMENTS (33.9%)* cont. Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, August 8, 2012 $9,500,000 $9,498,195 Putnam Money Market Liquidity Fund 0.12% e 29,976,577 29,976,577 SSgA Prime Money Market Fund 0.09% P 10,276,369 10,276,369 Total short-term investments (cost $131,897,997) Total investments (cost $490,272,931) Key to holding’s abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $389,552,770. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $202,182,213 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 16 Putnam VT Inc ome Fund FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/12 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 40 $5,918,750 Sep-12 $32,736 U.S. Treasury Bond Ultra 30 yr (Long) 46 7,674,813 Sep-12 115,272 U.S. Treasury Note 2 yr (Long) 2 440,375 Sep-12 (191) U.S. Treasury Note 5 yr (Long) 268 33,223,625 Sep-12 58,116 U.S. Treasury Note 10 yr (Long) 496 66,154,000 Sep-12 288,911 U.S. Treasury Note 10 yr (Short) 19 2,534,125 Sep-12 (11,169) Total WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $16,252,238) (Unaudited) amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $9,187,600 Aug-15/4.375 $319,269 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.375 3,168,342 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.46 297,311 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.46 3,304,045 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 3,766,571 Sep-16/3.49 161,850 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 3,766,571 Sep-16/3.49 376,770 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,186,838 Aug-16/3.625 382,006 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,186,838 Aug-16/3.625 1,188,020 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $16,252,238) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $2,055,246 Aug-16/4.35 $343,904 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 19,380,070 Aug-16/4.28 495,723 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 19,380,070 Aug-16/4.28 3,145,482 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,530,993 Aug-16/4.68 70,938 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,530,993 Aug-16/4.68 674,045 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,942,494 Jul-16/4.67 59,380 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,942,494 Jul-16/4.67 559,656 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,176,998 Jul-16/4.80 22,057 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,176,998 Jul-16/4.80 235,543 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,136,091 Jul-16/4.79 77,676 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,136,091 Jul-16/4.79 778,909 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,943,143 Jul-16/4.74 56,656 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,943,143 Jul-16/4.74 543,599 Putnam VT Income Fund 17 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $16,252,238) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. $3,966,685 Jun-16/5.86 $45,327 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,966,685 Jun-16/4.86 779,097 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 9,816,169 Jun-16/5.12 77,489 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 9,659,361 Jun-16/4.89 81,738 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 9,598,032 Jun-16/4.575 91,661 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 9,816,169 Jun-16/4.12 902,862 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 9,659,361 Jun-16/4.39 984,192 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 9,598,032 Jun-16/4.575 1,050,793 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 5,339,000 Sep-15/4.04 110,464 WRITTEN OPTIONS OUTSTANDING at 6/30/12 (premiums received Contract Expiration date/ $16,252,238) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. $5,339,000 Sep-15/4.04 $771,539 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 1.50% versus the three month USD-LIBOR-BBA maturing December 2022. 178,375,000 Dec-12/1.50 922,199 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 29,524 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 29,524 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 29,524 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 29,524 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 29,524 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/12 (proceeds received Principal Settlement $16,802,500) (Unaudited) amount date Value Federal National Mortgage Association 3 1/2s, July1,2042 $16,000,000 7/12/12 $16,815,000 Total 18 Putnam VT Inc ome Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $827,000 $21,951 6/20/22 2.183% 3 month USD-LIBOR-BBA $(9,578) Barclay’s Bank, PLC 25,279,000 E 362,910 9/19/22 2.00% 3 month USD-LIBOR-BBA (9,957) 7,465,000 E (9,979) 9/19/14 0.60% 3 month USD-LIBOR-BBA (13,937) 14,244,000 E (194,818) 9/19/22 3 month USD-LIBOR-BBA 2.00% 15,282 827,000 21,791 6/20/22 2.183% 3 month USD-LIBOR-BBA (9,737) Citibank, N.A. 581,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 15,083 1,888,000 E 2,041 9/19/17 1.10% 3 month USD-LIBOR-BBA (3,831) 2,887,000 E 17,033 9/19/17 3 month USD-LIBOR-BBA 1.10% 26,012 18,698,000 E 236,348 9/19/22 2.00% 3 month USD-LIBOR-BBA (39,448) 5,001,000 E (1,389) 9/19/14 0.60% 3 month USD-LIBOR-BBA (4,039) 2,851,000 E (38,430) 9/19/22 3 month USD-LIBOR-BBA 2.00% 3,622 212,000 E (12,731) 9/19/42 3 month USD-LIBOR-BBA 2.75% (3,015) Credit Suisse International 126,198,000 E (1,826,774) 9/19/22 3 month USD-LIBOR-BBA 2.00% 34,647 36,212,000 E 37,212 9/19/14 3 month USD-LIBOR-BBA 0.60% 56,404 11,914,000 E (4,500) 9/19/17 3 month USD-LIBOR-BBA 1.10% 32,552 11,592,000 E (462,247) 9/19/42 3 month USD-LIBOR-BBA 2.75% 69,015 148,451,000 E 2,530,309 9/19/22 2.00% 3 month USD-LIBOR-BBA 340,657 12,449,000 E 549,253 9/19/42 2.75% 3 month USD-LIBOR-BBA (21,284) 50,084,000 E (35,026) 9/19/14 0.60% 3 month USD-LIBOR-BBA (61,571) 58,792,000 E (151,748) 9/19/17 1.10% 3 month USD-LIBOR-BBA (334,586) 730,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 42,873 Deutsche Bank AG 294,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 7,432 39,020,000 E 560,062 9/19/22 2.00% 3 month USD-LIBOR-BBA (15,483) 2,633,000 E (40,311) 9/19/22 3 month USD-LIBOR-BBA 2.00% (1,474) 3,559,000 E (3,132) 9/19/17 3 month USD-LIBOR-BBA 1.10% 7,937 Goldman Sachs International 12,861,000 E 15,302 9/19/14 3 month USD-LIBOR-BBA 0.60% 22,119 60,210,000 E 808,875 9/19/22 2.00% 3 month USD-LIBOR-BBA (79,223) 11,840,300 E (194,891) 9/19/22 3 month USD-LIBOR-BBA 2.00% (20,248) 4,663,000 E (2,052) 9/19/17 1.10% 3 month USD-LIBOR-BBA (16,554) 3,096,000 E (181,505) 9/19/42 3 month USD-LIBOR-BBA 2.75% (39,616) JPMorgan Chase Bank NA 43,361,000 E 539,948 9/19/22 2.00% 3 month USD-LIBOR-BBA (99,628) 1,164,000 E 1,001 9/19/17 1.10% 3 month USD-LIBOR-BBA (2,619) 7,375,000 E (127,219) 9/19/22 3 month USD-LIBOR-BBA 2.00% (18,438) 889,000 E 81,486 9/19/42 2.75% 3 month USD-LIBOR-BBA 40,743 1,552,000 E (101,119) 9/19/42 3 month USD-LIBOR-BBA 2.75% (29,991) The Royal Bank of Scotland PLC 2,209,000 E 2,209 9/19/22 2.00% 3 month USD-LIBOR-BBA (30,374) Total E See Note 1 to the financial statements regarding extended effective dates. Putnam VT Income Fund 19 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $676,541 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $41 30 year Fannie Mae pools Barclay’s Bank, PLC 693,119 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 42 30 year Fannie Mae pools 2,309,520 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,921) 30 year Fannie Mae pools 1,941,426 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 6,773 30 year Fannie Mae pools 5,226,883 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (26,979) 30 year Fannie Mae pools 3,389,289 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 11,123 30 year Fannie Mae pools 2,707,011 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 10,149 30 year Fannie Mae pools 13,658,795 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (70,501) 30 year Fannie Mae pools 5,594,784 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 20,975 30 year Fannie Mae pools 405,750 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 1,309 30 year Fannie Mae pools 1,555,965 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 94 30 year Fannie Mae pools 707,329 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 43 30 year Fannie Mae pools 737,806 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,766 30 year Fannie Mae pools 11,694,475 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (60,362) 30 year Fannie Mae pools 8,910,484 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 33,406 30 year Fannie Mae pools 3,375,706 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 10,890 30 year Fannie Mae pools 394,442 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 272 30 year Fannie Mae pools 223,819 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 343 30 year Fannie Mae pools 1,227,846 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (6,338) 30 year Fannie Mae pools 373,004 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 990 30 year Ginnie Mae II pools 5,164,643 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 19,363 30 year Fannie Mae pools 4,935,942 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (25,477) 30 year Fannie Mae pools 3,526,404 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 12,302 30 year Fannie Mae pools 12,225,447 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 45,834 30 year Fannie Mae pools 1,807,625 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 6,777 30 year Fannie Mae pools 353,158 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,159 30 year Fannie Mae pools 1,144,621 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,757 30 year Fannie Mae pools 829,750 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,723 30 year Fannie Mae pools 20 Putnam VT Inc ome Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. $2,843,505 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $10,661 30 year Fannie Mae pools 4,977,240 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 18,660 30 year Fannie Mae pools Credit Suisse International 258,933 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16 30 year Fannie Mae pools 3,617,360 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (21,929) 30 year Fannie Mae pools 675,752 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 41 30 year Fannie Mae pools Goldman Sachs International 1,640,434 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 99 30 year Fannie Mae pools 811,548 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,244 30 year Fannie Mae pools 2,843,926 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,360 30 year Fannie Mae pools 2,193,986 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 3,364 30 year Fannie Mae pools 2,755,755 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,225 30 year Fannie Mae pools 261,301 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16 30 year Fannie Mae pools 292,089 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 18 30 year Fannie Mae pools 4,070,836 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (21,012) 30 year Fannie Mae pools 1,529,312 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (7,894) 30 year Fannie Mae pools 2,291,713 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 138 30 year Fannie Mae pools 170,027 372 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 328 30 year Fannie Mae pools 2,400,655 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 145 30 year Fannie Mae pools 5,576,760 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (28,782) 30 year Fannie Mae pools 206,746 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,067) 30 year Fannie Mae pools 551,478 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,847) 30 year Fannie Mae pools 467,751 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 717 30 year Fannie Mae pools 1,150,199 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 69 30 year Fannie Mae pools 3,116,858 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,778 30 year Fannie Mae pools Total Putnam VT Income Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Health care $7,443 $— $— Total common stocks — — Asset-backed securities — 14,415,378 — Corporate bonds and notes — 127,259,676 — Foreign government and agency bonds and notes — 636,685 — Mortgage-backed securities — 112,996,091 — Municipal bonds and notes — 1,805,519 — Purchased options outstanding — 33,828,647 — Senior loans — 142,540 — U.S. Government and Agency Mortgage Obligations — 99,944,860 U.S. Treasury Obligations — 140,690 — Short-term investments 40,252,946 91,641,965 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $483,675 $— $— Written options — (22,226,162) — TBA sale commitments — (16,815,000) — Interest rate swap contracts — (2,550,113) — Total return swap contracts — (45,471) — Totals by level $— The accompanying notes are an integral part of these financial statements. 22 Putnam VT Inc ome Fund Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $460,296,354) $493,095,863 Affiliated issuers (identified cost $29,976,577) (Notes 1 and 6) 29,976,577 Cash 2,142 Interest and other receivables 2,710,949 Receivable for shares of the fund sold 12,998 Receivable for investments sold 255,401 Receivable for sales of delayed delivery securities (Note 1) 16,819,611 Unrealized appreciation on swap contracts (Note 1) 954,388 Premium paid on swap contracts (Note 1) 3,387,871 Total assets Liabilities Payable for variation margin (Note 1) 521,828 Payable for investments purchased 812,638 Payable for purchases of delayed delivery securities (Note 1) 99,366,896 Payable for shares of the fund repurchased 189,212 Payable for compensation of Manager (Note 2) 130,346 Payable for investor servicing fees (Note 2) 65,176 Payable for custodian fees (Note 2) 23,927 Payable for Trustee compensation and expenses (Note 2) 151,173 Payable for administrative services (Note 2) 771 Payable for distribution fees (Note 2) 31,249 Unrealized depreciation on swap contracts (Note 1) 1,149,740 Written options outstanding, at value (premiums received $16,252,238) (Notes 1 and 3) 22,226,162 TBA sale commitments, at value (proceeds receivable $16,802,500) (Note 1) 16,815,000 Collateral on certain derivative contracts, at value (Note 1) 10,276,369 Premium received on swap contracts (Note 1) 5,788,103 Other accrued expenses 114,440 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 9) $432,860,307 Undistributed net investment income (Note 1) 10,110,630 Accumulated net realized loss on investments (Note 1) (80,519,575) Net unrealized appreciation of investments 27,101,408 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $237,715,562 Number of shares outstanding 20,439,793 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.63 Computation of net asset value Class IB Net assets $151,837,208 Number of shares outstanding 13,156,264 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.54 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Interest (net of foreign tax of $78) (including interest income of $3,658 from investments in affiliated issuers) (Note 6) $8,554,963 Total investment income Expenses Compensation of Manager (Note 2) 788,153 Investor servicing fees (Note 2) 195,745 Custodian fees (Note 2) 41,619 Trustee compensation and expenses (Note 2) 15,928 Administrative services (Note 2) 6,507 Distribution fees — Class IB (Note 2) 190,093 Auditing 82,469 Other 61,039 Total expenses Expense reduction (Note 2) (179) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,084,040 Net realized loss on swap contracts (Note 1) (60,148,963) Net realized gain on futures contracts (Note 1) 3,560,152 Net realized gain on written options (Notes 1 and 3) 704,458 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 67,415,782 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/12* 12/31/11 Decrease in net assets Operations: Net investment income $7,173,589 $18,994,882 Net realized gain (loss) on investments (53,800,313) 39,544,673 Net unrealized appreciation (depreciation) of investments 67,415,782 (36,777,154) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (12,670,994) (22,509,477) Class IB (7,695,007) (15,548,812) Increase in capital from settlement payments (Note 9) — 2,617 Decrease from capital share transactions (Note 4) (3,787,546) (38,509,675) Total decrease in net assets Net assets: Beginning of period 392,917,259 447,720,205 End of period (including undistributed net investment income of $10,110,630 and $23,303,042, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Inc ome Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/12† .22 .41 (.64) — * .30 * .30 * 1.88 * 74 * 12/31/11 .54 .06 (1.10) — f,g .58 .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j .58 i 7.52 i 278 12/31/08 .57 (3.39) (.84) — g,k .58 i .58 i 4.97 i 208 12/31/07 .65 .02 (.69) — .57 i .57 i 5.25 i 229 Class IB 6/30/12† .20 .40 (.60) — * .43 * .43 * 1.76 * 74 * 12/31/11 .51 .07 (1.07) — f,g .83 .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j .83 i 7.27 i 278 12/31/08 .54 (3.36) (.81) — g,k .83 i .83 i 4.75 i 208 12/31/07 .62 .02 (.66) — .82 i .82 i 5.00 i 229 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.14 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk by investing mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade and have intermediate- to long-term maturities (three years or longer). The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $756,000,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to 26 Putnam VT Inc ome Fund perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $160,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,344,500,000 on interest rate swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,277,216 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,960,035 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $12,048,157. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Putnam VT Inc ome Fund 2 7 Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $15,705,902 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $15,705,902 $— $15,705,902 12/31/16 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $500,249,526, resulting in gross unrealized appreciation and depreciation of $30,816,235 and $7,993,321, respectively, or net unrealized appreciation of $22,822,914. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.7% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $179 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $298, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 28 Putnam VT Inc ome Fund The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $220,339,526 and $209,825,975, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $4,183,455 and $4,065,273, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at beginning of the reporting period $580,856,134 $31,946,766 Options opened 190,882,800 1,960,045 Options exercised (156,585,120) (6,065,333) Options expired — — Options closed (220,863,278) (11,589,240) Written options outstanding at end of the reporting period $394,290,536 $16,252,238 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/12 Year ended 12/31/11 Six months ended 6/30/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 236,530 $2,768,183 546,382 $6,401,566 416,449 $4,746,477 1,604,684 $18,647,813 Shares issued in connection with reinvestment of distributions 1,121,327 12,670,994 1,983,214 22,509,477 685,830 7,695,007 1,380,889 15,548,812 1,357,857 15,439,177 2,529,596 28,911,043 1,102,279 12,441,484 2,985,573 34,196,625 Shares repurchased (1,431,541) (16,653,136) (3,453,228) (40,791,105) (1,300,125) (15,015,071) (5,213,023) (60,826,238) Net decrease Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation $37,901,690* Unrealized depreciation $28,411,114 Total *Includes cumulative appreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(1,914,512) $3,560,152 $(60,148,963) $(58,503,323) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $16,973,752 $(603,452) $41,941,133 $58,311,433 Total Putnam VT Inc ome Fund 29 Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $3,658 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $105,631,226 and $165,397,878, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,042 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $575 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10 — New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 30 Putnam VT Inc ome Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low Putnam VT Inc ome Fund 31 expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2ndquintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Corporate Debt Funds A Rated) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2011, there were 43, 43 and 38 funds, respectively, in your fund’s Lipper peer group. (When considering performance 32 Putnam VT Inc ome Fund information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three- and five-year periods ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance. In addition, performance was hurt by the fund’s exposure to investment-grade corporate bonds and non-Agency residential mortgage-backed securities. These investments underperformed in the unpredictable 2011 markets, which were affected by fears of Greek and other European sovereign defaults, Standard & Poor’s downgrade of the United States’ long-term credit rating, and other negative events. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in July 2011, two new portfolio managers had joined the fund’s portfolio management. The Trustees also considered that, although the fund had not performed well in 2011, the fund ranked in the first quartile for the three- and five-year periods ended December 31, 2011, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Putnam VT Inc ome Fund 33 This page intentionally left blank. 34 Putnam VT Inc ome Fund This page intentionally left blank. Putnam VT Income Fund 35 This page intentionally left blank. 36 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Putnam VT Income Fund 3 7 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. 275815 8/12 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012
